—In an action, inter alia, to recover damages for alleged civil rights violations, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated January 10, 1996, as granted the municipal defendants’ motion to compel them to accept late service of their verified answer.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in compelling the plaintiffs to accept the verified answer, which was untimely served (see, CPLR 3012 [d]; Mondrone v Lakeview Auto Sales & Serv., 170 AD2d 586). Considering the absence of prejudice to the plaintiffs, the meritorious nature of the defense, and the public policy in favor of resolving cases on the merits, we agree that the lateness in serving the answer should be excused (see, Albin v First Nationwide Network Mtge. Co., 188 AD2d 575; I.J. Handa, P. C. v Imperato, 159 AD2d 484). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.